                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                BEAUMONT DIVISION

UNITED STATES OF AMERICA                          §
                                                  §
                                                  § CASE NO. 1:08-CR-00142-RC
v.                                                §
                                                  §
                                                  §
CURTIS WAYNE ADAMS                                §
                                                  §

                    ORDER ADOPTING THE MAGISTRATE JUDGE'S
                    AMENDED REPORT AND RECOMMENDATION

       The court referred a petition alleging violations of supervised release conditions to the

Honorable Zack Hawthorn, United States Magistrate Judge, at Beaumont, Texas, for

consideration pursuant to applicable laws and orders of this court. The court has received and

considered the Amended Report of the United States Magistrate Judge filed pursuant to such

order, along with the record, pleadings and all available evidence.

       At the close of the revocation hearing, U.S. Magistrate Judge Zack Hawthorn

recommended:

1.     that the court find that the Defendant violated the first allegation in the petition that he
       failed to follow a mandatory condition of release;

2.     that the Defendant’s supervised release should be revoked pursuant to 18 U.S.C. § 3583;
       and

3.     the Defendant should be sentenced to a term of 15 months’ imprisonment, which shall
       include 179 days’ unserved community confinement, with no supervised release to
       follow. This sentence shall run consecutively to the Defendant’s sentence in State of
       Texas v. Curtis Adams, Cause No. 23326, Hardin County, Texas, as well as his sentence
       in United States v. Curtis Adams, Cause No. 1:18-CR-56. His term of imprisonment
       should be served at the Federal Correctional Institute in Three Rivers, Texas, if the
       Bureau of Prisons can accommodate such request.
       At the close of the revocation hearing, the Defendant, defense counsel and counsel for

the Government each signed a standard form waiving their right to object to the proposed

findings and recommendations contained in the magistrate judge’s report, consenting to

revocation of supervised release and imposition of the sentence recommended. The Defendant

also waived his right to be present with counsel and to speak at sentencing before the court

imposes the recommended sentence.

       Accordingly, the findings of fact and conclusions of law of the magistrate judge are

correct and the Amended Report of the magistrate judge is ADOPTED. It is therefore

       ORDERED and ADJUDGED that the petition is GRANTED and the Defendant’s

supervised release is REVOKED. It is further

       ORDERED that the prior Order adopting the magistrate’s original report and

recommendation (Doc No. 74) is VACATED.

       Judgment and commitment will be entered separately, in accordance with the magistrate

judge’s recommendations.


          So Ordered and Signed
          Jun 17, 2019




                                               2
